Citation Nr: 0027341	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  98-16 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.

2.  Entitlement to an increased disability evaluation for 
chronic seborrheic blepharitis, currently evaluated as 0 
percent disabling.

3.  Entitlement to an increased disability evaluation for 
hemorrhoids, currently evaluated as 0 percent disabling.

4.  Entitlement to an increased disability evaluation for the 
residuals of multiple burns of the face and hands, currently 
evaluated as 0 percent disabling.

5.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324 (1999).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas, which denied 
the benefits sought on appeal.  The veteran served on active 
duty from February 1952 to November 1954.

Additionally, the Board notes that, in a July 1998 VA form 9 
(Appeal to Board of Veterans' Appeals), the veteran perfected 
the issue of entitlement to service connection for cystic 
changes to the carpal tunnel bones bilaterally.  However, 
during the September 1998 appeal hearing at the RO, the 
veteran indicated that he desired to withdraw his claim.  As 
such, the veteran's claim of service connection for cystic 
changes to the carpal tunnel bones bilaterally has been 
withdrawn.  See 38 C.F.R. § 20.204 (1999).




FINDINGS OF FACT

1.  There is no medical evidence that establishes a causal 
nexus between the veteran's arthritis of the hands and any of 
his service connected disabilities or his military service.

2.  All evidence necessary for an equitable disposition of 
the veteran's appeal regarding his claims for increased 
ratings has been obtained by the RO.

3.  The veteran's chronic seborrheic blepharitis is 
characterized by slightly flaky eyelids consistent with most 
of the skin over his face, subjective complaints of burning 
eyes and irritation, and subjective complaints of seeing 
"floaters" and flashes of light.  However, it is not 
characterized by chronic active conjunctivitis with objective 
symptoms; or exfoliation, exudation or itching of an exposed 
surface or extensive area.

4.  The veteran's hemorrhoids are characterized by rare 
bleeding and a few internal hemorrhoids.  However, he does 
not present evidence of large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue and evidencing 
frequent recurrences; impairment of sphincter control with 
constant slight, or occasional moderate leakage; stricture of 
the rectum or anus; or prolapse of the rectum.  

5.  The veteran's residuals of multiple burns of the face and 
hands are not characterized as moderately disfiguring.  The 
residuals are also not productive of scars secondary to 
second degree burns covering an area or areas approximating 1 
square foot; superficial, poorly nourished scars with 
repeated ulcerations; superficial, painful and tender scars 
on objective demonstration; or scars productive of limitation 
of function of the affected area. 

6.  The veteran's service-connected disabilities do not cause 
significant interference with his employment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arthritis of the hands is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).

2.  The criteria for an increased disability evaluation in 
excess of 0 percent for chronic seborrheic blepharitis have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.84a, 4.118, Diagnostic Codes 6018, 
7806, 7817 (1999).

3.  The criteria for an increased disability evaluation in 
excess of 0 percent for hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.114, Diagnostic Codes 7332, 7333, 7334, 7336 (1999); Butts 
v. Brown, 5 Vet. App. 532 (1993).

4.  The criteria for a disability evaluation in excess of 0 
percent for the residuals of multiple burns of the face and 
hands have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7800, 
7802, 7803, 7804, 7805 (1999); Butts v. Brown, 5 Vet. App. 
532 (1993).

5.  The criteria for a 10 percent evaluation for multiple 
noncompensable service-connected disabilities have not been 
met.  38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.

In this case, the veteran is seeking entitlement to service 
connection for arthritis of the hands.  In this respect, 
during the September 1998 and September 1999 RO hearings, the 
veteran testified that a shell exploded in his hands in 1954, 
burning his hands and face.  As a result of the injuries 
sustained during this incident, the veteran was awarded 
service connection for the residuals of multiple burns of the 
face and hands.  He contends that his arthritis of the hands 
is related to the 1954 incident, and thus, he is seeking 
service connection for arthritis.  He also notes that he 
complained of pain in his hands about one month prior to 
discharge from service, but that he did not follow up his 
symptoms.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 
3.303(a) (1999).  Service connection may also be allowed on a 
presumptive basis for certain diseases, such as arthritis, if 
they become manifest to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  As well, a disability which is proximately due to, 
or results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

Lastly, in cases in which the veteran engaged in combat with 
the enemy during a period of war, satisfactory lay evidence 
will be accepted as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred, if 
consistent with the circumstances, conditions or hardships of 
such service.  See 38 U.S.C.A. § 1154(b).  However, the 
special consideration given to combat veterans only deals 
with the question of whether a particular disease or injury 
was incurred in or aggravated by service.  These provisions 
do not address the other two elements required for a service 
connected disability, namely a current diagnosis and a nexus 
to service.  Both of these elements require competent medical 
expertise.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Clarkson v. Brown, 4 Vet. App. 565, 567 (1993) (holding that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded). 

In this case, the veteran's DD-214 shows he was awarded a 
Combat Infantryman Badge (CIB) during his service.  In this 
respect, the Board acknowledges that the veteran's CIB shows 
he engaged in combat against the enemy during his period of 
active service.  Given this, the veteran's lay testimony or 
statement is accepted as conclusive evidence of any disease 
or injury alleged to have been incurred during combat.  See 
38 U.S.C.A. § 1154(b).  However, the veteran must still show, 
via competent medical expertise, that there is a nexus 
between the claimed arthritis of the hands, and any of his 
service connected disabilities or his period of service.  
Caluza, supra; Grottveit, supra; Clarkson, supra.

With respect to the evidence of record, the veteran's service 
medical records indeed confirm that, in November 1954, the 
veteran sustained second degree burns of both hands and first 
degree burns of the face as a result of exposure to a white 
smoke grenade.  However, the service medical records are 
negative for a diagnosis of arthritis of the hands during 
service.

As to the post-service medical records, records from the 
Topeka VA Medical Center (VAMC) dated from January 1994 to 
May 1998 contain June 1997 notations indicating that the 
veteran complained of increased achiness in the hands and 
knees, but no diagnosis was rendered at this time.  
Additionally, these records contain an October 1997 radiology 
report indicting that no evidence of acute fracture or 
dislocation was found, but that cystic changes were noted in 
the carpal areas and the metacarpal heads bilaterally.

An October 1997 VA hand, thumb and fingers examination report 
shows that the veteran complained of pain in his fingers and 
knuckles with swelling.  He also reported that his hands 
swelled up and became very painful upon extended driving.  
Upon examination, the veteran did not have anatomical defects 
and had full function of the fingers, hands and wrists.  The 
veteran's strength and dexterity grasping objects were equal 
bilaterally, but weaker than expected.  The veteran's 
diagnosis was cystic changes of the carpal bones bilaterally.

An April 1998 radiology report from Roy P. Hall, M.D., shows 
a diagnosis of minor interphalangeal degenerative changes and 
moderate degenerative disease of the third 
metacarpophalangeal joint bilaterally.  Additionally, a May 
1998 report from Dr. Hall indicates that there seemed to be a 
question as to whether the veteran's pain in his hands 
represented some osteoarthritis as a result of aging.  Dr. 
Hall indicated that this was difficult to answer, but that x-
rays indicated that the veteran had moderate degenerative 
disease of the third metacarpophalangeal joint bilaterally 
and minor interphalangeal degenerative changes throughout.  
More importantly, Dr. Hall noted that, while the veteran was 
certainly overweight, he had complained of pain since Dr. 
Hall met him at the Topeka Family Practice, and "[a]n old 
injury could certainly give him such a pattern of 
degenerative changes in the hand."  In this respect, the 
Board acknowledges that Dr. Hall's statement appears to link 
the veteran's degenerative changes of the hands to his in-
service explosion injury.  However, the law is clear that 
medical evidence which simply uses the term "could," 
without supporting clinical data or other rationale, simply 
is too speculative and does not provide the degree of 
certainty required to constitute medical nexus evidence.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999); see Mattern v. 
West, 12 Vet. App. 222 (1999).

Furthermore, a June 1998 statement from Gary B. Wood, M.D., 
indicates that Dr. Wood reviewed the veteran's service 
medical records and his October 1997 VA examination report, 
and concluded that the veteran had mild degenerative joint 
disease affecting the metacarpal phalangeal and 
interphalangeal joints of both hands.  Dr. Wood deemed the 
veteran's cystic changes, as reported on x-rays, to be 
developmental abnormalities with no relationship to his prior 
burn injury, and that the presumed burn residuals cannot be 
associated with the typical age-related degenerative joint 
disease described on one of two recent x-ray reports.  Dr. 
Wood did not find any valid basis for service connection of 
hand or wrist joint disorder.

Lastly, a March 1999 radiology report found that no gross 
fracture was suspected, and that ossific or calcific density 
adjacent to the distal interphalangeal joint of the right 
index finger was unchanged since the prior examination.

After a review of the evidence, the Board finds that the 
veteran has not submitted medical evidence showing that he 
suffers from arthritis of the hands related to any of his 
service connected disabilities or to his active service.  
Specifically, although his service medical records show he 
sustained burn injuries to the hands and face secondary to a 
shell explosions during his service, the service medical 
records are negative for a diagnosis of arthritis of the 
hands during active service.  Additionally, the first 
indication of degenerative changes of the hands is contained 
in the April 1998 radiology report from Dr. Hall, which is 
dated more than 40 years after the veteran's discharge from 
service.  And, as noted above, although Dr. Hall's May 1998 
statement indicates that the veteran's old injury could 
certainly give him such a pattern of degenerative changes in 
the hand, the law is clear that medical evidence which simply 
uses the term "could" without supporting clinical data or 
other rationale simply is too speculative to constitute 
evidence of a nexus. See Bloom v. West, 12 Vet. App. 185, 187 
(1999); see Mattern v. West, 12 Vet. App. 222 (1999).  

Thus, the Board finds that the evidence does not show that 
the veteran's claimed arthritis of the hands is linked to any 
of his service connected disabilities or to his active 
service.  38 U.S.C.A. § 1110 (West 1991).  The veteran has 
failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a nexus between 
the currently claimed arthritis of the hands and any service 
connected disability or his active service.  A well-grounded 
claim must be supported by evidence, not merely allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Furthermore, the Board finds that the evidence does not show 
the veteran's arthritis of the hands became manifest to a 
compensable degree within a one year period of his discharge 
from service.  As previously noted, the first indication of 
degenerative changes of the hands is contained in the April 
1998 radiology report from Dr. Hall, which is dated more than 
40 years after the veteran's discharge from service.  And 
thus, the veteran has not established a well-grounded claim 
by the use of a legal presumption.  See 38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the absence of competent medical evidence to support the 
claim of service connection for arthritis of the hands, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is grounded, and thus, 
the claim must be denied.  38 U.S.C.A. § 5107 (West 1991).

In arriving at the above conclusions, the Board took into 
consideration the various statements by the veteran or his 
representative.  While the Board acknowledges the sincerity 
of these statements, the Board notes the veteran and his 
representative are laypersons, and thus, not qualified to 
offer medical opinions regarding the existence of a 
disability or as to the etiology of any such disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, supra, in which the Court held that a veteran does 
not meet the burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer such medical opinions).

With respect to the VA's duty to assist the veteran with the 
development of this case, the Board finds that, as the 
veteran has failed to meet his initial burden of submitting 
evidence which would well ground his claim of service 
connection for arthritis of the hands, the VA is under no 
duty to assist the veteran in developing the facts pertinent 
to the claim.  See Epps v. Gober, 126 F. 3d 1464, 1468 
(1997).  Giving the benefit of the doubt to a claimant does 
not relieve the claimant of carrying the burden of 
establishing a "well grounded" claim, and thus, there is 
nothing in the text of section 5107 to suggest that the VA 
has a duty to assist the claimant until he or she meets his 
or her burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra.  
However, the Board suggests to the veteran that he may wish 
to submit additional private medical records which are 
related to this claim, including any records from the Topeka 
Family Practice, as they may assist him in well grounding his 
claim of service connection.  See 38 U.S.C.A. § 5103 (West 
1991); see generally McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection, and the reasons for which his 
claim failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

II.  Increased Ratings.

The veteran's claims for increased ratings are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991). See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, he 
has presented claims which are not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claims.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed, including VA examinations in 1997 and 
1999.  He also has had the opportunity to present testimony 
during the September 1998 and September 1999 RO hearings.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Generally, disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1999).  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

A.  Chronic Seborrheic Blepharitis.

In an October 1957 rating decision, the veteran was awarded 
service connection and a 0 percent evaluation for chronic 
seborrheic blepharitis, effective October 1957, under 
Diagnostic Code 6018.  At present, as per written statement 
and the September 1999 RO hearing, the veteran is contending 
that he is entitled to an increased rating for his disability 
as his eyes are chronically bloodshot.  He also reports that 
his eyes burn, and that he has flaking of the eyelids upon 
extended driving for which he has to use artificial tears to 
wash them out; his eye irritation occurs about four times per 
month.

The veteran's eye disability is currently evaluated under 38 
C.F.R. § 4.84a, Diagnostic Code 6018 (1999), which rates 
healed chronic conjunctivitis based on the residuals, and if 
no residuals, a 0 percent evaluation is to be assigned.  For 
an increased rating in excess of 0 percent, the veteran must 
show that he has active conjunctivitis with objective 
symptoms.  38 C.F.R. § 4.84a, Diagnostic Code 6018 (1999).

Furthermore, the Board will evaluate the veteran's disability 
under Diagnostic Code 7806 and 7817, in addition to 
evaluating the veteran's disability under 6018.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7806, 7817 (1999); Butts v. 
Brown, 5 Vet. App. 532 (1993) (implicitly holding that the 
BVA's selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined 
and a reasonable basis exists for its selection) (Citations 
omitted).

In this regard, Diagnostic Code 7817 rates dermatitis 
exfoliativa, which is to be rated based on scars, 
disfigurement, etc., to the extent of the constitutional 
symptoms or physical impairment.  The Board finds that 
dermatitis exfoliativa is analogous to eczema pursuant to 
Diagnostic Code 7806, which assigns a 10 percent evaluation 
for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
disability evaluation is for assignment for eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  And, a 50 percent disability evaluation is 
warranted for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7817 (1999).

With respect to the evidence of record, the post service 
medical evidence includes medical records from the Topeka VA 
Medical Center (VAMC) dated from January 1994 to May 1998 
which include December 1996 notations showing the veteran was 
diagnosed with rule out hypertensive retinopathy, and also 
include January 1997 notations indicating that the veteran 
complained of a slight decline in distant vision.  In this 
respect, the Board notes that the evidence does not contain 
any indication that the described symptoms are related to the 
veteran's chronic seborrheic blepharitis, which in essence is 
a disorder of the eyelids.

Additionally, a March 1999 VA examination report notes the 
veteran had a history of borderline diabetes and 
hypertension.  The veteran also reported that, in 1954, he 
sustained shell explosion related injuries to the hands and 
face, and that he burned his eyelids and periocular (around 
the eye) tissue during this incident.  He noted that, for the 
prior 8 or 9 years, he had had exfoliation of the new skin, 
but at present he did not have sensitivity to light or 
irritation of the eyes.  He did not have a history of prior 
eye surgeries or glaucoma.  Upon examination, the veteran's 
skin over his eyelids was slightly flaky which was consistent 
with most of the skin over his face.  He had uncorrected 
distant vision of 20/100 bilaterally, and uncorrected near 
vision of 20/70 bilaterally.  However, he had a normal visual 
field, normal lids and lashes per slit lamp biomicroscopy, 
clear corneas, normal conjunctivae area, normal iris, and 
normal retinal vascular arcade; he did not have diplopia.  He 
was diagnosed with refractive error with best corrected 
distant acuity at 20/20 in each eye, and mild dermatitis over 
the lids and over most of the face of uncertain etiology.

Lastly, records from the Eastern Kansas VA Medical Center 
(VAMC) dated from November 1993 to March 2000 include August 
1998 notations indicating the veteran saw "floaters" and 
some flashes of light in the right eye about six weeks prior.  
However, these notations do not contain any indication that 
these symptoms are related to the veteran's service connected 
chronic seborrheic blepharitis. 

Upon a review of the evidence, the Board finds that the 
veteran's chronic seborrheic blepharitis is characterized by 
slightly flaky eyelids consistent with most of the skin over 
his face, subjective complaints of burning eyes and 
irritation, and subjective complaints of seeing "floaters" 
and flashes of light.  However, the objective medical 
evidence shows that he has a normal visual field, normal lids 
and lashes per slit lamp biomicroscopy, clear corneas, normal 
conjunctivae area, normal iris, normal retinal vascular 
arcade and no diplopia.  Thus, as the veteran's disability 
does not present objective evidence of chronic active 
conjunctivitis with objective symptoms; or exfoliation, 
exudation or itching of an exposed surface or extensive area, 
the Board finds that the preponderance of the evidence is 
against an award of an increased disability evaluation in 
excess of 0 percent for the veteran's seborrheic blepharitis 
under Diagnostic Codes 6018, 7806 or 7817.  See 38 C.F.R. §§ 
4.84a, 4.118, Diagnostic Codes 6018, 7806, 7817 (1999).

B.  Hemorrhoids.

In a January 1955 rating decision, the veteran was awarded 
service connection for hemorrhoids effective November 1954.   
At present, he is seeking a compensable evaluation for his 
hemorrhoids.  He is currently contending, as per the 
September 1999 RO hearing, that once in a while he had pain 
secondary to his hemorrhoids, but that the biggest problem 
was that he soils his underwear about 4 to 5 times per month 
as it was difficult to wipe after bowel movements due to the 
pallets inside his rectum/anus.  He also reported occasional 
blood stains.

Hemorrhoids are evaluated under Diagnostic Code 7336, which 
assign a noncompensable evaluation for mild or moderate 
(external or internal) hemorrhoids.  For the veteran to 
succeed in obtaining a 10 percent evaluation, he must show 
that he has large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue and evidencing frequent 
recurrences.  For the veteran to obtain a 20 percent 
evaluation, he must show that he has hemorrhoids with 
persistent bleeding and secondary anemia, or with fissures.  
See 38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).

Furthermore, the Board will evaluate the veteran's disability 
under Diagnostic Codes 7332, 7333 and 7334, in addition to 
evaluating the veteran's disability under 7336.  See 38 
C.F.R. § 4.114, Diagnostic Codes 7332, 7333, 7334 (1999); 
Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly holding 
that the BVA's selection of a Diagnostic Code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law," if relevant data is 
examined and a reasonable basis exists for its selection) 
(Citations omitted).

Under DC 7332, a 10 percent rating is warranted for 
impairment of sphincter control with constant slight, or 
occasional moderate leakage; and a 30 percent is assigned if 
manifested by occasional involuntary bowel movements 
necessitating the wearing of a pad.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7332 (1999).  Under Diagnostic Code 7333, a 
30 percent rating, the minimum percentage assignable under 
this Code, is warranted for stricture of the rectum and anus 
manifested by a moderate reduction of lumen, or moderate 
constant leakage.  See 38 C.F.R. § 4.114, Diagnostic Codes 
7333 (1999).  And, under Diagnostic Code 7334, a 10 percent 
evaluation is warranted for mild prolapse of the rectum with 
constant slight or occasional moderate leakage; and a 30 
percent rating is assigned for moderate prolapse of the 
rectum that is persistent or frequently recurring.  See 
38 C.F.R. § 4.114, Diagnostic Codes 7334 (1999).

With respect to the evidence, the evidence includes an 
October 1997 VA rectum and anus examination report which 
shows the veteran had good sphincter control, and good normal 
size of rectum and anus with good tone.  He did not have 
fecal leakage, bleeding or thrombosis of his hemorrhoids, 
signs of anemia, or fissures.  His diagnosis was normal 
rectal exam, and no hemorrhoids on examination.

Additionally, a March 1999 VA examination report indicates 
the veteran underwent a hemorrhoidectomy in 1954, but upon 
examination he had normal sphincter control and normal lumen 
size.  He did not have fecal leakage or involuntary movement.  
And, although he had rare bleeding, he did not have 
thrombosed hemorrhoids.  The veteran's heme test was 
negative, and there was no evidence of anemia, fissures or 
external hemorrhoids, although there were a few internal 
hemorrhoids.  The veteran's diagnosis was internal 
hemorrhoids. 

After a review of the evidence of record, the Board finds 
that the veteran's hemorrhoids are characterized by rare 
bleeding and a few internal hemorrhoids.  However, he has 
good sphincter control, good normal size of rectum and anus 
with good tone.  Also, he does not have fecal leakage, 
involuntary movement, bleeding or thrombosis of his 
hemorrhoids, signs of anemia, or fissures.  Given these 
medical findings, the veteran does not meet the criteria for 
an increased evaluation in excess of 10 percent under 
Diagnostic Code 7336 because he does not have large or 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue and evidencing frequent recurrences; or has 
hemorrhoids with persistent bleeding and secondary anemia, or 
with fissures.  Thus, as the preponderance of the evidence is 
against an award of an increased disability evaluation in 
excess of 0 percent for the veteran's hemorrhoids under 
Diagnostic Code 7332, the veteran's claim for an increased 
evaluation is denied.  See 38 C.F.R. § 4.114, Diagnostic Code 
7336.

Furthermore, after evaluating the veteran's service connected 
disability under the criteria established under Diagnostic 
Codes 7332, 7333 and 7334, and after taking into 
consideration the veteran's statements, the Board finds that 
the evidence does not show that he has impairment of 
sphincter control with constant slight, or occasional 
moderate leakage; stricture of the rectum or anus; or 
prolapse of the rectum.  Thus, the preponderance of the 
evidence is against an award of an increased disability 
evaluation in excess of 0 percent for the veteran's 
hemorrhoids under Diagnostic Codes 7332, 7333, 7334.  See 38 
C.F.R. § 4.114, Diagnostic Codes 7332, 7333, 7334.

C.  The Residuals of Multiple Burns of the Face and Hands.

In an October 1957 rating decision, the veteran was awarded 
service connection and a 0 percent evaluation for the 
residuals of multiple burns of the face and hands, under 
Diagnostic Code 7800.  At present, the veteran contends, as 
per his written statements and the September 1999 RO hearing, 
that his skin is very frail, that it breaks open and bleeds 
when he hits the affected areas, that his fingers lock up, 
and that he has scars on his hands which are red, pink and 
blue and have knot-like texture. 

The veteran's residual scars are currently evaluated under 
Diagnostic Code 7800, which assign a noncompensable rating if 
scars of the head, face or neck are slightly disfiguring.  
For an increased rating in excess of 0 percent, which in this 
case the next step is a 10 percent rating, the scars must be 
moderately disfiguring.  Additionally, a 30 percent rating is 
warranted if the scars are severe, especially if producing a 
marked unsightly deformity of the eyelids, lips, or auricles.  
And, a 50 percent rating is warranted if there is complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral deformity.  See 38 C.F.R. § 
4.118, Diagnostic Code 7800 (1999). 

Furthermore, the Board will evaluate the veteran's disability 
under Diagnostic Codes 7802, 7803, 7804, 7805, in addition to 
evaluating the veteran's disability under 7800.  See 38 
C.F.R. § 4.114, Diagnostic Codes 7802, 7803, 7804, 7805 
(1999); Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly 
holding that the BVA's selection of a Diagnostic Code may not 
be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (Citations omitted).

In this regard, in accordance with 38 C.F.R. § 4.118, scars 
from second degree burns, when the area or areas affected 
approximate one square foot, a maximum 10 percent rating is 
assigned under Diagnostic Code 7802.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (1999).  Ratings for widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined. See id., Note.  In addition, a 
10 percent evaluation, which is the maximum allowed, is 
warranted for scars (other than burn scars or disfiguring 
scars of the head, face or neck), if superficial, poorly 
nourished with repeated ulceration; or superficial, tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (1999).  And, an increased 
evaluation in excess of 10 percent may be assigned in 
proportion with the limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).

With respect to the evidence, the veteran's service medical 
records shows that in 1954, as a result of exposure to a 
white smoke grenade, the veteran sustained second degree 
burns of the hands and first degree burns of the face.  
Additionally, the post service medical evidence includes an 
October 1997 VA scars examination report indicating the 
veteran sustained a chemical flashburn to the face and hands 
in August of 1954 while in the service with no recurrent 
symptoms at the time of the examination.  Upon examination, 
the veteran did not present evidence of any discernable 
scars.  His face had a ruddy complexion and his hands were 
essentially free from scars; he had good texture.  Also, he 
did not have tenderness or adherence, ulcerations/breakdown 
of skin, underlying tissue loss, inflammation, edema, keloid 
formation, or limitation of motion caused by the scars.  The 
veteran's diagnosis was old chemical flashburns to the face 
and hands.

Furthermore, a March 1999 VA scars examination report notes 
the veteran complained of fingers locking up, especially in 
cold weather.  He also reported pain and stiffness in both 
hands, and had increased grip strength from what one would 
expect.  Upon examination, he did not present evidence of 
tenderness, adherence, texture, ulceration/breakdown of skin, 
loss of underlying tissue, inflammation, edema, keloid 
formation, disfigurement.  He did not have extensive 
scarring, and the scarring he had was flat with paler 
coloring than normal.  His diagnosis was residuals of flash 
burns to the face and hands.

Lastly, medical records from the Eastern Kansas VA Medical 
Center (VAMC) dated from November 1993 to March 2000 contain 
October 1999 notations showing that the veteran had 
erythematous (redden) facial surface and hands to mid-
forearms secondary to chemical/thermal skin damage.

After a review of the evidence, the Board finds that the 
veteran's residuals of second degree burns of the face and 
first degree burns of the hands are characterized by 
erythematous (redden) facial surface and hands to mid-
forearms, some flat scarring with paler coloring than normal, 
subjective tenderness, finger locking and subjective 
decreased grip strength.  However, he does not present 
evidence of objective tenderness, adherence, 
ulceration/breakdown of skin, loss of underlying tissue, 
inflammation, edema, keloid formation, disfigurement, or 
limitation of motion caused by the scarring.  Additionally, 
the Board finds that the veteran's residuals are also not 
productive of moderate disfiguration; scars secondary to 
second degree burns covering an area or areas approximating 1 
square foot; superficial, poorly nourished scars with 
repeated ulcerations; superficial, painful and tender scars 
on objective demonstration; or scars productive of limitation 
of function of the affected area.

As such, the criteria for a disability evaluation, in excess 
of 0 percent, for the veteran's residuals of multiple burns 
of the face and hands have not been met under Diagnostic 
Codes 7800, 7802, 7803, 7804, 7805.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7802, 7803, 7804, 7805 (1999). 

D.  Conclusion.

Lastly, the Board finds that increased ratings on an 
extraschedular basis are not warranted.  The Code of Federal 
Regulations, at 38 C.F.R. § 3.321(b) (1999), provides that, 
in "exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted.  Generally speaking, for 
a specific case to be deemed "exceptional," it should present 
"such an exceptional or unusual disability picture[,] with 
such related factors as marked interference with employment 
or frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (1999).

The veteran's symptomatology related to his chronic 
seborrheic blepharitis, hemorrhoids or residuals of multiple 
burns of the face and hands, does not constitute an 
"exceptional case" as to allow for the assignment of 
extraschedular ratings.  The record does not show that the 
veteran's disabilities subject him to frequent periods of 
hospitalization.  Additionally, although the veteran has 
reported that his disabilities limit his occupational 
ability, the evidence simply does not show that the veteran's 
disabilities interfere with employment to an extent greater 
than that which is contemplated by the assigned 
noncompensable ratings.  As is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 

III.  Entitlement to a 10 percent evaluation
pursuant to 38 C.F.R. § 3.324.

During the September 1999 RO hearing, the veteran indicated 
that his service connected disabilities limit his 
occupational ability.  Specifically, the veteran indicated 
that his service connected residuals of multiple burns of the 
face and hands include very frail skin of the hands which 
tends to break open and bleed upon the slightest blow to the 
hands. 

With respect to the claim's claim under section 3.324, 
whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under the VA's 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent evaluation, but not in 
combination with any other rating. 38 C.F.R. § 3.324 (1999).  
In this regard, the veteran is currently service connected 
for the residuals of multiple burn injuries of the face and 
hands, chronic seborrheic blepharitis, and hemorrhoids.  And, 
as discussed above, the Board has evaluated all of the 
veteran's service connected disabilities and has found that 
they are 0 percent disabling.

Upon a review of the claims file, the Board finds that, other 
than the veteran's own assertions in writing and during the 
September 1999 RO hearing, he has not submitted any evidence 
whatsoever showing that his service-connected disabilities, 
including his residuals of multiple burns of the face and 
hands, interfere with his employability.  See Wood v. 
Derwinski, 1 Vet. App. at 193.  In this respect, the Board 
acknowledges that private and VA medical records/examinations 
show the veteran has problems with his hands, including 
degenerative changes of the hands and wrists, and 
erythematous hands and mid-forearms.  However, this evidence 
does not contain any indication that the veteran's hand 
symptomatology, or any other symptomatology related to his 
other service connected disabilities, interferes with 
employability.

Thus, in the absence of any evidence suggesting that the 
veteran's noncompensable service-connected disabilities 
clearly interfere with normal employability, the Board 
concludes that the criteria for entitlement to a compensable 
evaluation for multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 (1999) have not been 
met, and the claim for that benefit must be denied.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for arthritis of the hands is denied.

A disability evaluation in excess of 0 percent for chronic 
seborrheic blepharitis is denied.

A disability evaluation in excess of 0 percent for 
hemorrhoids is denied.

A disability evaluation in excess of 0 percent for the 
residuals of multiple burns of the face and hands is denied.

Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (1999) is denied.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

